 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegal Thread,&Notion Co., Inc. and Teamsters LocalUnion No. 107,.affiliated with International Broth-erhood of Teamsters,Chauffeurs,Warehousemenand Helpers'of America,Petitioner.Case 4-RC-11644November 12, 1975DECISION ON REVIEWBY CHAIRMAN MURPHY ANDMEMBERSJENKINS AND PENELLOOn June 27, 1974, the Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding, finding appropriatea unit of all truckdrivers, helpers, shippers, receivers,order pickers, and major customer employees at theEmployer's Philadelphia, Pennsylvania, facility, butexcluding allz outside salesmen, office clerical em-ployees, guards and supervisors as defined in the Act.Thereafter, the Employer, in accordance with Section102.67of the National Labor Relations Board'sRules and Regulations, Series 8, as amended, filed atimely request for review, contending that theRegionalDirector erred in excluding the clericalemployees from the unit herein. By telegraphic orderdated July 29, 1975, the Board granted the requestfor review. The Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issue under review andmakes the following findings.The Employer is engaged in the wholesale distribu-tion of zippers, thread, scissors, needles, hangers, andother items to clothing manufacturers and distribu-tors. Its operation is located on the first floor andbasement of a building at Race and Camac Streets inPhiladelphia,Pennsylvania,where it employs ap-proximately 25 employees. The Employer contendsthat it is a small wholesale distributor whoseoperations differ from a manufacturing concern andthat the functions of its employees are integrated. Itasserts that the exclusion by the Regional Director ofits six clerical employees was erroneous in view of thenature of the Employer's business, the similarity offunctions performed by the employees, and the factthat the clerical employees share a bargaining historywith other employees. We find merit in the Employ-er's contentions.The Employer's operations consist largely ofreceiving and storing merchandise, taking orders1The basementarea 1s alsoused as a stockroomfrom customers by telephone or by mail, pulling andpacking those orders for pickup or shipment, andhandling paperwork related to those functions. Thefront area of the first floor premises of the Employerconsists of a counter area where customers may pickup their orders, and, a general office area where thesix clericals are located, as are the major customeremployees included in the unit- and the separateexecutive offices.Five of the clericals, desks arewithin an enclosed partitioned-off, area; the sixth isin the open general office area. To the rear of theoffice area behind a brick partition is a 5,000-square-foot stockroom' where unit employees perform theirduties related to the receipt and shipment of themerchandise and the pulling of merchandise andpacking of customer orders. 'The record discloses that the Employer's clericalemployees perform a number of duties including thebilling of freight, recording of freight shipments, andchecking on United Parcel Service' deliveries andinterstate deliveries. In addition, they record costs offreighton billingmemos, do some filing, taketelephone orders, handle back orders, and follow upon merchandise purchased by the Employer. Some ofthe clericals price orders and two of them type theinvoices, but the clericals apparently do not normallytype any correspondence. The typing of letters isperformed by head bookkeeper Edyth Weiss, whomthe parties stipulated to exclude from the unit.According to the record, two of the clericals spendabout 25 percent of their time outside of the officearea performing various functions, including pullingand packing orders. Other clericals apparently spend5 to 10 percent of their time handling merchandisefor orders. It is evident from the record that theclericals in performing their duties go into -thestockroom and frequently come into contact withunit employees there and in the counter area. Likethe clericals, the major customer employees includedin the unit are also located in the general office areawhere they take telephone orders from majorcustomers and price orders. In addition, they spend asignificant portion of their time packing orders, as doother unit employees.Although the clericals are apparently under theimmediate supervision of head bookkeeper EdythWeiss, any decisions concerning hiring, salaries, ortermination of clericals are made jointly by Weissand the Employer's president, Richard Goldstein.The record reveals that Richard Goldstein and VicePresident Henry Friedman jointly supervise the dailyoperations of all the employees. As found by theRegional Director, all employees receive the samefringe benefits and are eligible for the Employer's221 NLRB No. 90 REGAL THREAD & NOTION CO.profit-sharing plan after 3 years of service. Theclerical employees are salaried, as are the majorcustomer employees, whereas the remaining unitemployees are hourly paid.Regarding collective-bargaining history, the recordrevealsthat the Employer was party to a collective-bargaining agreement with the Philadelphia DressJoint Board, International Ladies' Garment Work-ers'Union effective March 31, 1969, which covereditsemployees and specifically provided that theoffice workers would come under that agreement asof January 5, 1970.2 Following that initial agreement,the parties entered into a memorandum of agreementfor a 3-year period commencing April 1, 1972,covering various economic provisions, among othermatters, and providing that the terms of the prioragreement,except as amended or changed in the newdocument, would remain in full force and effect forthe term of the new agreement. A subsequentsupplement to that agreement, received in evidence,provided for changes in minimum wages for variousclassifications of employees and specifically includeda figure for "office and clerical help." It alsoprovided,interalia,for a cost-of-living increase for"all workers" effective July 1, 1974. Thus, the recorddemonstrates that the clerical employees have beenpart of the unit covered by the Employer's collective-2The four majorcustomeremployees at that time were excluded fromthe agreementby mutualagreementof the parties apparently in view of thebroader responsibilitiesof those employees then3The ILGWU disclaimed interestin continuingto represent the611,bargaining agreementswith the . ILGWU sinceJanuary 1970.3For the purpose of determining the unit placementissue,we find the tasks performed by the six clericalemployees involved herein are more closely akin tothose generally performed by plant clericals than tothose performed by office clericals 4 Considering thenature of the clericals' tasks, the overlap of tasksbetween the clericals and the employees alreadyincluded within the unit, the regular close contactbetween the two groups, the commonfringe benefits,the shared supervision by President Goldstein, andthemore than 5-year bargaining history duringwhich the clerical employees were included in a unitwith the Employer's other employees, we find,contrary to the Regional Director, that the appropri-ate unit herein should include the clerical employees.Accordingly,, the matter is hereby remanded to theRegional Director for Region 4 for the purpose ofconducting an election in the appropriateunit, asmodified herein, pursuant to his Decision andDirection of Election, except that the payroll periodfor determining eligibility shall be that immediatelypreceding the date ofissuanceof this Decision onReview.[Excelsiorfootnote, omitted from publica-tion.]employeescovered byits previous collective-bargaining agreements.4In the lightof this finding,InterstateSupply Company,117 NLRB 1062(1957), cited by Petitioner,is inapposite.